 Case: 4:20-cv-00954-HEA Doc. #: 40 Filed: 11/11/20 Page: 1 of 2 PageID #: 115




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SCOTT M. ARNOLD MICKE,                 )
                                       )
                         Plaintiff,    )
                                       )                      Case No. 4:20-cv-00954-HEA
vs.                                    )
                                       )
MISSOURI STATE HIGHWAY PATROL, et al., )
                                       )
                         Defendants. )

              PLAINTIFF’S RESPONSE PURSUANT TO FED.R.CIV.P. 4(m)

       COMES NOW Plaintiff, Scott M. Arnold Micke, by and through counsel, and for his

Response Pursuant to Fed.R.Civ.P. 4(m), states to the court as follows:

       1.      That Defendant Unknown Detective has not been served because the specific

identification of that Defendant is not yet known.

       2.      Plaintiff believes that the discovery of the identity of Defendant Unknown Detective

will be disclosed pursuant to Rule 26 disclosure.

       3.      If, in fact, the identity of Defendant Unknown Detective is not disclosed, then

Plaintiff will seek limited discovery for that express purpose.

       4.      Plaintiff believes that he should receive an extension of time to accomplish service

pursuant to Fed.R.Civ.P. 4(m) and be granted said time thirty days from the date of Defendants’

initial disclosure pursuant to Rule 26.

       WHEREFORE, Plaintiff prays for an order of this court granting an extension of time as set

forth herein, and for such other and further order the court deems just and proper in the premises.

       Respectfully submitted,

                                              LAW OFFICE OF NATHAN S. COHEN
 Case: 4:20-cv-00954-HEA Doc. #: 40 Filed: 11/11/20 Page: 2 of 2 PageID #: 116




                                             By:     /s/ Nathan S. Cohen
                                                     Nathan S. Cohen, #36072
                                                     Attorney for Plaintiff
                                                     210 South Bemiston Avenue
                                                     St. Louis, MO 63105
                                                     (314) 727-6088 - Telephone
                                                     (314) 727-6081 - Facsimile
                                                     nathan@nathanscohen.com

                                CERTIFICATE OF SERVICE

       The undersigned certifies that a true copy of the foregoing was electronically filed on
November 11, 2020 with the Clerk of the United States District Court, Eastern District of Missouri,
by using the CM/ECF filing system, and that participants in the case who are registered users will
be served by the system.

                                                            /s/ Nathan S. Cohen




                                                2
